IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                        NO. WR-83,719-01


            In Re STATE OF TEXAS EX REL. ABELINO REYNA, RELATOR1


      ON MOTION TO FILE APPLICATION FOR WRIT OF MANDAMUS FROM
            CAUSE NO. 2015-1955-2 IN THE 54th DISTRICT COURT
                       FROM McLENNAN COUNTY


       Per curiam.


                                            ORDER

       Relator’s motion to stay is granted. We also have before us a motion for leave to file an

application for a writ of mandamus and an application for a writ of mandamus.

       The matter underlying this proceeding involves an opinion from the Tenth Court of Appeals

conditionally granting mandamus relief and ordering the trial court to vacate its gag order issued on

June 30, 2015. In re Clendennen, No. 10-15-00235-CR (Tex. App.—Waco August 7, 2015) (not

designated for publication). The rationale behind the appellate court’s memorandum opinion is that


       1
         The application filed with this Court listed Judge Matt Johnson of the 54th Judicial
District Court as the Relator. However, the application was filed by McLennan County District
Attorney Abelino Reyna and he is the Relator in this matter.
                                                                                                     2

the trial court abused its discretion pursuant to the Tenth Court’s published opinion in In re Graves,

217 S.W.3d 744 (Tex. App.—Waco 2007, orig. proceeding).

       This Court has determined that this case should be filed and set and the parties should brief

the following issues:

       1.        Is the Texas Supreme Court’s holding in Davenport v. Garcia, 834 S.W.2d
4 (Tex. 1992), applicable to gag orders in criminal cases?

       2.        Are the findings supporting the gag order in this case sufficiently specific?

       3.        Is Tenth Court of Appeals’ conditional grant of mandamus relief supported by the

                 law and facts of this case?

Briefs from relator, respondent, and the real party in interest are due in this Court within 30 days of

the date of this order. No motions for extension of time to file will be entertained.

       IT IS SO ORDERED THIS THE 13th DAY OF AUGUST, 2015.


Do not publish